IN THE
                         TENTH COURT OF APPEALS



                                No. 10-09-00166-CV

                         IN RE VAUGHN BIRDWELL


                               Original Proceeding



                         MEMORANDUM OPINION


      The petition for writ of mandamus is dismissed as moot.



                                             REX D. DAVIS
                                             Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Petition dismissed as moot
Opinion delivered and filed June 17, 2009
[OT06]